The defect in the appeal bond which caused the dismissal of this case having been remedied, the ap-appeal is re-instated and the case now considered on its merits.
Correcting our statement of the case, appellant was convicted of selling intoxicating liquor to D. P. Coffee on October 7, 1933. The indictment was returned October 13, 1933, and the case tried October 20, 1933, apparently being a case in which justice was not slow of foot. Mr. Coffee testified that appellant sold him a pint of whisky on the date mentioned. Appellant introduced no witnesses. The sheriff and another corroborated Coffee. There are no bills of exception. The evidence was sufficient.
The judgment will be affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.